DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 7-9) in the reply filed on 16 November 2021 is acknowledged. Claims 1-7 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen et al. (“Multi-Angle Compound Imaging”) in view of Hossack et al. (US 5928151).
Regarding Claim 7, Jespersen teaches an ultrasound imaging system (Fig. 4, re-produced below), comprising:
a) a transducer (2.4.1 System hardware Paragraph 1 “192 transducer elements”); 
d) a processor, (2.4.1 System hardware Paragraph 1 “A Pentium PC is used as user interface, system controller and for processing of the received signals.”), which: 
NΘ beam angles”), from the echo signals of the waves transmitted in the multiple angles (2.1 Principle of operation Paragraph 1 “angles Θi”), to obtain a first group of selected echo signals (2.1 Principle of operation Paragraph 1 “angles Θi […] desired set of NΘ beam angles, Θi, i = 1, 2, L, NΘ” and Speckle reduction Paragraph 1 “NΘ = 11 angles”); 
ii) selects echo signals corresponding to a second number of angles in the multiple angles from the echo signals of the waves transmitted in the multiple angles to obtain a second group of selected echo signals (4.1 Visualization of boundaries Paragraph 1 “NΘ = 6 angles”);
iii) generates a first group of contrast enhanced image according to the first group of selected echo signals (4.2 Speckle reduction Paragraph 1 “Raw images were extracted […] for a compound image created using information from all 11 angles”); and 
iv) generates a second group of contrast enhanced image according to the second group of selected echo signals (4.2 Speckle reduction Paragraph 1 “Raw images were extracted […] for a compound image comprised of information from NΘ = 6 angles”); and 
e) a display device which differently displays the first group of contrast enhanced image and the second group of contrast enhanced image (2.4.1 System hardware Paragraph 3 “The image can be displayed on the PC screen during recording, thus forming an entire ultrasound scanning system.”); 
f) wherein the first number is greater than the second number (The number 11 is greater than the number 6).

    PNG
    media_image1.png
    280
    613
    media_image1.png
    Greyscale

Fig. 4 of Jespersen
However, Jespersen does not explicitly teach a transmitting circuit which excites the transducer to transmit unfocused waves to a target region containing microbubbles in multiple angles; and a receiving circuit which receives echo signals of the unfocused waves transmitted in the multiple angles through the transducer.
In an analogous ultrasound imaging field of endeavor, Hossack teaches an ultrasound imaging system, (Column 5 Lines 45-46 “ultrasound system 10”), comprising:
a) a transmitting circuit which excites the transducer (Column 6 Lines 6-7 “The transmit beamformer 12 generates one or more excitation signals.”), to transmit unfocused waves (Column 4 Lines 40-41 “a linear array unfocused (defocused) in the elevational direction”) to a target region containing microbubbles, (Column 5 Lines 28-30 “any one of a number of well-known nonlinear ultrasound contrast agents, such as micro-spheres”), in multiple angles (Column 6 Lines 21-23 “The delay memory 42 includes m words 48, such as 256 words 48, one word 48 for each possible steering angle or ultrasound transmit scan line.”); and 
b) a receiving circuit which receives echo signals of the unfocused waves transmitted in the multiple angles through the transducer (Column 8 Lines 51-52 “The receive beamformer 16 preferably receives samples along an entire scan line for each transmit event.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Jespersen and Hossack because combining a system which transmits unfocused waves provides several advantages, such as simplifying both safety control on ultrasound outputs and acoustic output measurements and, because a smaller number of transmits channels are used compared to a focused wave, there is no power drop of the transmission board during a long duration, high voltage push transmission, as the total energy used for unfocused waves is less than focused. Furthermore, utilizing microbubbles, or micro-spheres, is advantageous in contrast ultrasound imaging because of their unique ability to respond to ultrasound, especially in fields of cardiology and radiology.
Regarding Claim 8, the modified system of Jespersen teaches all limitations of Claim 7, as discussed above. Furthermore, Hossack teaches wherein the unfocused waves are plane waves (Column 9 Lines 42-45 “A random delay error is superimposed on these focal delays to smear or defocus the resulting beam. The greater the degree of defocusing, the more spread out the beam is,” where the spread out, defocused beam is interpreted as a single, unfocused plane wave).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hossack a system which transmits unfocused plane waves provides several advantages, such as simplifying both safety control on ultrasound outputs and acoustic output measurements and, because a smaller number of transmits channels are used compared to a focused wave, there is no power drop of the transmission board during a long duration, high voltage push transmission, as the total energy used for unfocused waves is less than focused.

Regarding Claim 9, the modified system of Jespersen teaches all limitations of Claim 7, as discussed above. Furthermore, Jespersen teaches wherein the processor combines the first group of contrast enhanced image and the second group of contrast enhanced image to obtain a combined contrast enhanced image and the display device displays the combined contrast enhanced image (1. Introduction “scan a specific tissue region using several angles of insonification and then combine the information into a single image” and 2.1 Principle of operation Paragraph 1 “The displayed image is not restricted to the fully-compounded region, as the fully expanded sector region covered by the scan lines can be displayed, with the information outside the fully compounded region being based on the information from a reduced number of beam angles”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jespersen et al. (“Multi-Angle Compound Imaging”) and Hossack et al. (US 5928151) as applied to Claim 7 above, and further in view of Honjo et al. (US 20150324957).
Regarding Claim 16, the modified system of Jespersen teaches all limitations of Claim 7, as discussed above. However, the modified system of Jespersen does not explicitly teach wherein: the first group of contrast enhanced image is generated according to the first group of selected echo signals by: performing a coherent compound processing on the first group of selected echo signals; extracting nonlinear signals from the first group of selected echo signals on which the coherent compound processing has been performed; and generating the first group of contrast enhanced image according to the nonlinear signals extracted from the first group of selected echo signals on which the coherent compound processing has been performed; and the second group of contrast enhanced image is generated according to the second group of selected echo signals by: performing a coherent compound processing on the second group of selected echo signals; extracting nonlinear signals from the second group of selected echo signals on which the coherent compound processing has been performed; and generating the second group of contrast enhanced image according to the nonlinear signals extracted from the second group of selected echo signals on which the coherent compound processing has been performed.
In an analogous ultrasound imaging field of endeavor, Honjo teaches an ultrasound imaging system ([0043] “ultrasonography apparatus”), wherein:
a) the first group of contrast enhanced image is generated according to the first group of selected echo signals by: 
i) performing a coherent compound processing on the first group of selected echo signals ([0354] “performing coherent addition on the first compound signal”); 
ii) extracting nonlinear signals from the first group of selected echo signals on which the coherent compound processing has been performed ([0235] “at least one of the two signals “IQ1” […] be a signal for which a non-linear component is extracted.”); and 
iii) generating the first group of contrast enhanced image according to the nonlinear signals extracted from the first group of selected echo signals on which the coherent compound processing has been performed ([0243] “IQ1(NormApod) […] is B-mode image data of a tissue harmonic component acquired by the normal apodization” and Fig. 24, re-produced below); and 
b) the second group of contrast enhanced image is generated according to the second group of selected echo signals by: 
i) performing a coherent compound processing on the second group of selected echo signals ([0354] “performing coherent addition on […] the second compound signal”); 
ii) extracting nonlinear signals from the second group of selected echo signals on which the coherent compound processing has been performed ([0235] “at least one of the two signals “IQ2” […] be a signal for which a non-linear component is extracted.”); and 
iii) generating the second group of contrast enhanced image according to the nonlinear signals extracted from the second group of selected echo signals on which the coherent compound processing has been performed ([0243] “IQ2(NormApod) […] is B-mode image data of a tissue harmonic component acquired by the normal apodization” and Fig. 24, re-produced below).

    PNG
    media_image2.png
    393
    639
    media_image2.png
    Greyscale

Fig. 24 of Honjo
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Honjo because the combination enhances noise reduction while not removing inherent reflected signals, degrading image resolution, or impairing real-time generation and display of images, as taught by Honjo in [0004], which are desirable qualities in image diagnostics.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jespersen et al. (“Multi-Angle Compound Imaging”) and Hossack et al. (US 5928151) as applied to Claim 7 above, and further in view of Ogasawara et al. (US 20100312113).
Regarding Claim 17, the modified system of Jespersen teaches all limitations of Claim 7, as discussed above. However, the modified system of Jespersen does not explicitly teach wherein the first group of contrast enhanced image is color coded with a first color, and the second group of contrast enhanced image is color coded with a second color.
In an analogous ultrasound imaging field of endeavor, Ogasawara teaches an ultrasound imaging system, ([0031] “ultrasound diagnosis apparatus”), wherein the first group of contrast enhanced image, ([0061] “a contrast enhanced image in the blood-vessel early phase”), is color coded with a first color, ([0061] “A of Color Setting”) and the second group of contrast enhanced image, ([0061] “a contrast enhanced image in the late phase”), is color coded with a second color ([0061] “B for Color Setting”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ogasawara because the combination allows a user to visually observe differences between the first group and second group of contrast enhance images via their respective display colors. Furthermore, the combination of separate coloration of groups as taught by Ogasawara would be obvious to combine because the combination aids a clinician in the observation of anything of an unusual or suspicious signal in the region of interest, as taught by Ogasawara in [0009]. This may be beneficial in instances in which the region of interest includes a tumor.
Regarding Claim 18, the modified system of Jespersen teaches all limitations of Claim 17, as discussed above. Furthermore, Ogasawara teaches wherein the first color is different from the second color ([0062] “the image-selecting GUI display-control unit 16a causes display of a color palette for setting a composite color […]. When respective composite colors of the blood-vessel early phase and the late phase are selected by the operator who refers to the color palette, the image-selecting GUI display-control unit 16a causes the selected composite colors to be displayed in the fields of "Color Setting"” and shown in Figs. 3A and 3B, re-produced below).

    PNG
    media_image3.png
    452
    664
    media_image3.png
    Greyscale

Figs. 3A and 3B of Ogasawara
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ogasawara because the combination allows a user to visually observe differences between the first group and second group of contrast enhance images via their respective display colors. Furthermore, the combination of separate coloration of groups as taught by Ogasawara would be obvious to combine because the combination aids a clinician in the observation of anything of an unusual or suspicious signal in the region of interest, as taught by Ogasawara in [0009]. This may be beneficial in instances in which the region of interest includes a tumor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         

/Oommen Jacob/               Primary Examiner, Art Unit 3793